DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed January 11, 2021, has been entered.  Claims 1 and 19 have been amended as requested.  Claims 2, 3, 6, and 11-18 have been cancelled.  Thus, the pending claims are 1, 4, 5, 7-10, 19, and 20.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7-10 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,018,235 issued to Stamatiou et al. in view of WO 99/17654 issued to Burki and GB 2427134 issued to Schmidt-Marino, as set forth in section 3 of the last Office action (Non-Final Rejection mailed October 9, 2020). 
Applicant has amended claim 1 with the limitation that the textile component is in a planar relationship with itself and the frame component and configured to cover and at least partially encapsulate the absorbent and frame components such that said components are completely hidden from view by the textile component.  However, said amendment is insufficient to overcome the standing rejection since both Burki and Schmidt-Marino teach 
Specifically, Stamatiou discloses a floor mat comprising a holder and a flexible material, such as a disposable floor mat (abstract).  The holder comprises a base 4 having an integral wall 12 so arranged to form a recess for holding the material 8, 18 (abstract, col. 3, lines 54-57, and Figures 1-3).  Such a base with recess reads on applicant’s claims frame component with a recessed area.  The flexible material may have an absorbent layer (col. 1, lines 16-18).  The base is formed of a flexible or rigid plastic, rubber, or rubber-like material (e.g., elastomeric material) (col. 3, lines 57-58).  
Thus, Stamatiou teaches the invention of claims 1 and 4 with the exception of a textile cover wrapping over the base edges, wherein said textile cover is removable for washing.  However, such covers for floor mats are known in the art.  For example, Burki discloses a cover sheet for a walking surface, such as a door mat (abstract).  Said cover sheet is absorbent to collect dirt and water and is washable and reusable (abstract and page 2, lines 6-9 and 32-34).  Said cover sheet is attached to the door mat around the circumference thereof (abstract and page 1, lines 16-21).  Figure 2, which depicts a bottom view of the door mat of Figure 1 with a cover thereon, shows the cover in a planar relationship with the mat, wrapped tight around the edges of the mat, and extending onto the underside of the mat.  Such a configuration would necessarily completely hide the door mat, as shown in Figure 3. The cover sheet may be attached by a first means comprising cord, tape, or elastic and a second means of hook and loop fasteners, protrusions, buckles, etc. (page 1, lines 16-21 and page 1, line 27-page 2, line 4).  Note all these means of attachment are releasable means, wherein the cover sheet is removable for washing (page 4, lines 8-9).  The cover sheet may be made of a towel (i.e., woven terry or pile fabric) or 
Additionally, Schmidt-Marino discloses a mat with a detachable cover arranged to cover an upper (i.e., planar) surface of a base mat and to extend over the edges thereof (i.e., wrapped around edges) and onto the underside of said mat (abstract, page 1, 4th and 5th paragraphs, and Diagrams 1 and 2).  Such a configuration would necessarily render the base mat hidden from view by the cover.  The cover is attached by means of an attachment band that extends around the periphery of the cover and further attached by hook and loop tape, hook and eye fasteners, or other means (abstract and page 1, 4th and 5th paragraphs).  The cover is detachable for being washed by hand or machine and then replaced (abstract and page 1, 3rd paragraph).  The base mat is semi-rigid but flexible structure that holds the cover firmly in place (paragraph spanning pages 1-2).  Said base mat is made from a variety of natural or synthetic materials and is preferably of a “wipe clean” nature (paragraph spanning pages 1-2 and page 2, 1st paragraph).  The cover may be made of a variety of natural or synthetic materials, such as an absorbent fabric which grips dirt, a soft woven fabric, a plush pile fabric, or a pile towel fabric (page 3, 1st paragraph).  Multiple mats may be joined together (page 3, 6th paragraph).  For example, the base mat may be modular such that several base mats can be joined to form a larger mat (page 3, 6th paragraph).  Note the base mat of Schmidt-Marino can be interpreted as “a frame component” (i.e., supporting structure).  

Regarding claim 10, while Schmidt-Marion teaches floor mat covers comprising pile fabrics, said prior art does not explicitly teach a tufted pile carpet comprising a tufted primary backing and a secondary backing of a thermoplastic or thermoset elastomer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tufted pile fabric for the pile fabric of Schmidt-Marion since tufted pile fabric are commonly employed as floor mats.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  Hence, such a substitution would have yielded predictable results to the skilled artisan.  Therefore, claim 10 stands obvious over the cited prior art.  
Claims 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,018,235 issued to Stamatiou et al. in view of WO 99/17654 issued to Burki and GB 2427134 issued to Schmidt-Marino, as set forth in section 4 of the last Office action.

While the cited prior art of Stamatiou fails to teach a flooring system comprised of at least two floor mats, as noted above, Schmidt-Marino teaches the use of multiple mats that may be joined together to form a larger floor mat, wherein a cover thereof is capable of covering multiples of said floor mats (page 3, 6th paragraph).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ at least two floor mats at a time to cover a floor area greater than the size of a single floor mat as taught by Schmidt-Marino.  Therefore, claims 19 and 20 stand rejected as being obvious over the cited prior art.  
Claims 1, 5, 7-10, 19, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0229692 issued to Bozouklian et al. in view of WO 2008/051819 issued to Bozouklian et al., US 5,018,235 issued to Stamatiou et al., WO 00/16682 issued to Yamaguchi et al., WO 99/17654 issued to Burki, and GB 2427134 issued to Schmidt-Marino as set forth in section 5 of the last Office action.
Applicant has amended claims 1 and 19 with the limitation that the textile component is configured to cover and at least partially encapsulate the absorbent and frame components such that said components are completely hidden from view by the textile component.  However, said amendment is insufficient to overcome the standing rejection since both Burki and Schmidt-Marino teach covers that completely cover the surface of the floor mats and wrap around the sides thereof to the underside of said mat, thereby completely hiding said mat from view.  
Specifically, Bozouklian ‘692 discloses a base 2 for a floor mat 1 comprising a plurality of modular components that are releasably secured together to define at least one recess for 
The matting material is removable for cleaning or replacement (section [0027]).  The matting material may be any suitable material but is preferably a material as disclosed by the same inventors in GB 0620895.3 and GB 0703428.3 (section [0045]).  
The base is formed by molding or extrusion (i.e., made of a thermoplastic polymer) (section [0031]).  Bozouklian ‘692 fails to teach suitable materials for said base, but cites Stamatiou and Yamaguchi (WO 00/16682) as teaching known mat bases (section [0005]).  As noted above, Stamatiou teaches plastic, rubber, or rubber-like material (e.g., elastomeric material).  Additionally, Yamaguchi discloses a mat base having a recess for an adsorbing floor mat, wherein said base is made of a synthetic rubber such as nitrile, styrene-butadiene, isoprene, butadiene, or EPDM rubber (abstract and page 5, lines 3-8).  
Thus, Bozouklian ‘692 teaches the invention of claims 1, 5, and 19 with the exceptions of (a) the matting material is an absorbent material, (b) the base is a thermoplastic or thermoset elastomer (e.g., rubber), and (c) a textile cover wrapping over the base edges, wherein said textile cover is removable for washing. 
Regarding exception (a), as noted above, Bozouklian ‘692 teaches the matting material may be made according to the inventors’ British patent applications GB 0620895.3 and GB 0703428.3 (section [0045]).  WO 2008/051819 issued to Bozouklian claims priority to said British applications.  Bozouklian ‘819 teaches a matting material which may include an absorbent material to enhance the water absorption capabilities of the floor mat (page 10, line 31-page 11, line 9).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an absorbent matting material according to 
Regarding exception (b), as noted above, Bozouklian ‘692 fails to teach suitable materials for said base, but cites Stamatiou and Yamaguchi as teaching known mat bases, which include those made of rubber or rubber-like materials (e.g., elastomeric thermoplastic polymers).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an elastomeric material according to Stamatiou and Yamaguchi for the base material of Bozouklian ‘692 in order to enhance the cushioning and resiliency properties of the floor mat.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is held to be obvious over the cited prior art.
Regarding exception (c), Bozouklian ‘692 fails to teach a cover for the floor mat.  However, such covers for floor mats are known in the art.  For example, see the teachings of Burki and Schmidt-Marino discussed above.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a textile cover, such as the removable woven terry or pile fabric or nonwoven material of Burki or the soft woven fabric, plush pile fabric, or pile towel fabric of Schmidt-Marino, to the floor mat of Bozouklian ‘692 in order to prolong the life of the floor mat by providing a removable and washable cover thereto.  All the claimed elements were known in the prior art and one skilled in 
Regarding claim 10, while Schmidt-Marino teaches floor mat covers comprising pile fabrics, said prior art does not explicitly teach a tufted pile carpet comprising a tufted primary backing and a secondary backing of a thermoplastic or thermoset elastomer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tufted pile fabric for the pile fabric of Schmidt-Marion since tufted pile fabric are commonly employed as floor mats.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.]  Hence, such a substitution would have yielded predictable results to the skilled artisan.  Therefore, claim 10 stands obvious over the cited prior art.  



Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive of patentability.  Specifically, applicant asserts the cited prior art fails to teach the additional features added by the claim amendments (Amendment, page 4, 2nd and 4th .  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Cheryl Juska/Primary Examiner
Art Unit 1789
March 10, 2021